Citation Nr: 0620791	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-34 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a variously diagnosed 
psychiatric disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1972 to November 1975.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2002 rating decision by the Manila Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In April 2003 the 
veteran testified before a Decision Review Officer (DRO); a 
transcript of that hearing is of record.  On his September 
2004 Form 9, the veteran requested another DRO hearing, 
however, he withdrew his request in an October 2004 
statement.  

The matter of entitlement to service connection for a 
variously diagnosed psychiatric disorder based on de novo 
review is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action on your part is required.


FINDINGS OF FACT

1.  In an unappealed March 1988 decision the RO denied the 
veteran's claim seeking to establish service connection for a 
psychiatric disability based essentially on a finding that 
such disability was not shown.

2.  Evidence received since the March 1988 decision tends to 
show that the veteran has a psychiatric disorder and thus 
relates to an unestablished fact necessary to substantiate 
the claim; as it also indicates that such a disability has 
been chronic since the time around when the veteran was still 
in service, considered by itself or together with previous 
evidence of record, it raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Evidence received since the March 1988 rating decision 
denying service connection for psychiatric disability is new 
and material, and the claim for service connection for such 
disability may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA applies in the instant case.  However, as 
the decision below constitutes a full grant of the portion of 
the claim being addressed, the appellant is not prejudiced by 
Board review at this point, and there is no need to belabor 
the impact of the VA's duty to notify and assist at this 
point.

II.  Factual Background

Evidence of Record in March 1988

Service medical records (SMR's) and service personnel records 
include an August 1973 report of psychiatric evaluation that 
revealed a diagnostic impression of severe transient 
situational disturbance.  It was noted that the veteran used 
to work in "A" division as an electrician, but had been 
transferred to "B" division where he works long hard hours 
in bilges.  He started work at 7AM and finished around 9 or 
10 PM, with only a few days off.  He often had to crawl into 
small spaces due to his small size, which caused an increase 
in pressure and anxiety.  One weekend, he believed he was 
told to not come into work because the bilges were done.  
This apparently was a misunderstanding that caused him to be 
reprimanded.  It was also noted that he was caught by station 
police crawling through a hole in the fence.  He was 
subsequently given orders to the USS AJAX as soon as it 
returned.  During the psychiatric evaluation, he was very 
anxious and hypertalkative.  He was motivated to finish 
service and to make it a career.  The Psychiatrist strongly 
recommended that the veteran be taken out of "B" division 
and the bilges and strongly recommended that he be allowed to 
take leave and return home as soon as possible.  The 
Psychiatrist also indicated that the charges against him 
should be dropped as the conflict appeared to arise out of a 
cultural misunderstanding.  A subsequent August 1973 record 
also noted strong situational anxiety from a passive 
dependency and narrow grasp of the English language.  An 
October 1974 report noted that veteran was referred to sick 
bay for possible psychiatric consultation due to short temper 
and rebellious behavior.  It was noted that during the last 
24 moths he received two Captain Masts.  The first was when 
he was caught by the Naval Station Police for passing out 
under a fence and also when he failed to complete his 
assigned tasks while working in the bilges.  Mental status 
examination revealed no significant signs of psychosis or 
personality disorder.  He was anxious and expressed feelings 
of doubt about the way his shipmates treated him.  The 
impression indicated that the existing situation was feedback 
and resultant shock post Captains Mast.  It was recommended 
that since he was sincere in making the Navy a career, he 
should be given a chance to return to his division under 
counseling.  An August 1975 letter from the veteran's 
commanding officer denied the veteran's request for 
reenlistment essentially based on behavioral problems and 
lack of performance, professional growth, and future 
potential.  Several buddy statements were written around that 
indicated that the veteran deserved higher evaluation 
remarks, an honorable discharge, and the possibility for 
reenlistment.  A September 1975 statement, from the veteran 
and his attorney requested permission for reenlistment.  It 
appears that he was subsequently discharged from the Navy.  
September 1975 physical examination (for release to inactive 
duty) was negative for any complaint, treatment, or findings, 
of a psychiatric disorder.  

A November 1987 VA neuropsychiatric examination report 
included a diagnosis of "no mental disease."

A February 1988 VA psychometric report indicated that the 
veteran's highest score in Picture Arrangement indicated 
cautious, guarded, hyperalert paranoid behavior; sensitivity 
to social events and consequent behavior; and deep 
involvement in anticipating the future.  His Bender Gestalt 
configuration appeared normal except for the collision noted 
between figures 6 and 7 which suggested a disturbance in ego-
strength.  Anxiety was noted from some sketching features of 
his productions.  Based on observations of the veteran during 
the two-session psychological testing, it was noted that he 
looked weird as far as his stories were concerned about his 
treasure hunting activities.  His personality profile 
projected a stable personality and emotional balance.  The 
test data showed certain inconsistencies; no conclusive 
statement was made.  

Evidence Received Since March 1988

A July 2001 treatment record from Dona Gregoria Memorial 
Hospital noted a history of a psychiatric illness since 1973.  

November 2002 Manila outpatient treatment records noted a 
history of psychiatric problems in the past.  

A November 2002 VA examination it was noted that the claims 
file was unavailable for review.  The history included the 
veteran's treatment in service.  He was diagnosed with a 
depressive disorder and a global assessment of functioning 
(GAF) score of 50.  It was noted that this was a serious 
impairment in social functioning.  

April to August 2003 psychiatric evaluation reports from 
Baguio General Hospital and Medical Center included an 
extensive history about the veteran's military experiences.  
An initial mental status examination was done in April 2003 
that revealed findings consistent with schizophrenic 
psychosis.  His prominent mood was depressed and paranoid 
features had been projected.  He had a strong inclination to 
negativism, and impulsivity was also underlined.  He likewise 
manifested symptoms of marked feelings of anxiety, 
insecurity, excessive worries, fear, and anger.  He was 
emotionally unstable.  He was managed as a case of severe 
recurrent Major Depressive Disorder, with mood congruent 
psychotic features.  Another mental examination was done in 
July 2003.  Based on the psychiatric evaluation reports, the 
Major Depressive Disorder was said to be recurrent as he 
manifested four depressive episodes since 1975 and there were 
intervals of at least two consecutive months in which the 
criteria was not met for a Major Depressive Disorder.  The 
illness runs a chronic course with remission and 
exacerbations.  

On December 2004 VA examination, the examiner opined that the 
veteran's depression had worsened.  Due to his disruption and 
subsequent discontinuance of medication the disability has 
worsened and may in fact have taken on a chronic and 
permanent nature.  The veteran is unemployed due to his 
current depressive state.  He is unproductive and will be a 
liability to any potential employer.  

II. Criteria

As noted, an unappealed March 1988 rating decision denied the 
veteran's claim seeking to establish service connection for a 
psychiatric disorder essentially on the basis that such 
disability was not shown.  That decision is final. 
38 U.S.C.A. § 7105.  "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim." 38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in October 
2001), and the new definition applies.  The revised 
definition requires that in order to be considered "new and 
material," evidence received must raise a reasonable 
possibility of substantiating the claim, and defines material 
evidence as evidence, which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

IV.  Analysis

As was noted, service connection for a psychiatric disorder 
was previously denied based on a finding that such disability 
was not shown.  For additional evidence to be new and 
material, to raise a reasonable possibility of substantiating 
the claim, and to relate to an unestablished fact necessary 
to substantiate the claim in this scenario, it would have to 
tend (by itself or together with evidence previously of 
record) to show that the veteran has a psychiatric disability 
and to relate the psychiatric disability to service.  The 
additional evidence received since March 1988 rating decision 
is new, as it was not previously of record.  Since it 
includes competent evidence (a medical diagnosis) that the 
veteran has a psychiatric disability, and indicates that such 
a disability has been chronic since the time around when the 
veteran was still in service (1975), it relates to an 
unestablished fact necessary to substantiate the claim, 
raises a reasonable possibility of substantiating the claim, 
and is material.  As the additional evidence is both new and 
material, the claim may be reopened.

ORDER

The appeal to reopen a claim of service connection for a 
variously diagnosed psychiatric disorder is granted.


REMAND

The record is not clear as to whether the veteran is 
receiving any treatment for his psychiatric disability.  As 
the latest treatment record on file is more than two years 
old (2004), more recent records may have some bearing on the 
veteran's claim and should be obtained.  

The veteran essentially alleges that his psychiatric 
disability began in service as was reflected by his behavior 
and performance in service.  His SMR's show that he was seen 
by a Psychiatrist on at least two separate occasions in 
service, specifically for his behavior and performance.  A 
July 2001 treatment record from Dona Gregoria Memorial 
Hospital noted a history of a psychiatric illness since 1973 
and April to August 2003 psychiatric evaluation reports from 
Baguio General Hospital and Medical Center indicated that a 
chronic recurrent severe psychiatric disability has been 
present since 1975.  As it appears that the veteran's claims 
file was not available for review during VA examinations in 
November 2002 and December 2004 VA examinations and neither 
VA examination addressed the issue of whether or not the 
veteran's psychiatric disability was related to service, a 
new VA examination is indicated.  

As the case is being remanded anyways, the RO/AMC should 
ensure that the appellant has been provided proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The appellant should be asked to 
identify all medical treatment providers 
who have treated him for any psychiatric 
disorder since service.  The RO/AMC must 
obtain complete treatment records (those 
not already in the claims folder) from 
all treatment sources identified.  

3.  The RO/AMC should then arrange for 
the veteran to be examined by a 
psychiatrist to ascertain the likely 
etiology of his current psychiatric 
disability.  The veteran's claims folder 
must reviewed by the examiner in 
conjunction with the examination.  The 
examiner should specifically comment on 
all psychiatric notes during service and 
opine whether it is at least likely as 
not that any current psychiatric 
disability had its onset in, was 
aggravated by, or is otherwise related to 
the veteran's military service.  The 
examiner should explain the rationale for 
the opinion given.

4.  After the development ordered above 
is completed, the RO/AMC should re-
adjudicate the claim.  If it remains 
denied, an appropriate supplemental SOC 
should be issued, and the appellant 
should have the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
V.L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


